Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2004

In Re:Metro Life Ins
Precedential or Non-Precedential: Precedential

Docket No. 02-4037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re:Metro Life Ins " (2004). 2004 Decisions. Paper 955.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/955


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FO R TH E THIRD CIRCUIT
                                             January 12, 2004

                                 Nos. 02-4037 & 02-4270

                               In Re: Metro Life Insurance

                Metropolitan Life Insurance Co., Appellant in No. 02-4037

                     Speros Drelles, et al., Appellants in No. 02-4270

           (Western District of Pennsylvania (Pittsburgh) D.C. No. 96-mc-00179)


Present:       AMBRO, FUENTES and GARTH, Circuit Judges

               Motion by Appellees/Cross-Appellants, Speros Drelles, et al.,
               to Publish the Court’s decision.




Argued 12/12/03                                  Tonya Wyche
Opinion & Judgment entered 12/24/03.             Case Manager            267-299-4938

                                      ORDER
The foregoing is granted.




                                                 By the Court,


                                                 /s/ Julio M. Fuentes, Circuit Judge

Dated: February 13, 2004

LD/cc: B. John Pendleton, Jr., Esq.
       Kenneth R. Behrend, Esq.
       Leslie A. Brueckner, Esq.